         Case 1:19-cv-11618-GHW Document 17 Filed 03/19/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 PRO MUSIC RIGHTS, LLC,                            )      Case No.: 1:19-cv-11618
                                                   )
          Plaintiff,                               )
                                                   )      NOTICE OF VOLUNTARY
                  v.                               )      DISMISSAL PURSUANT TO
                                                   )      F.R.C.P. 41(a)(1)(A)(i)
 YOUTUBE, LLC,                                     )
                                                   )
          Defendant.                               )


    NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
        Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the plaintiff
Pro Music Rights, LLC, through its counsel, hereby gives notice that the above-captioned action
is voluntarily dismissed, without prejudice against the defendant and with each side to bear its
own costs and fees.


Date: March 19, 2020                                   By: /s/ Richard S. Gora
                                                           Richard S. Gora
                                                           (203) 424-8021
                                                           rich@goralaw.com
                                                           Gora LLC
                                                           2 Corporate Dr., Suite 210
                                                           Trumbull, CT 06611

                                                          ATTORNEYS FOR THE PLAINTIFF
                                                          PRO MUSIC RIGHTS, LLC
